                  IN THE UNITED STATES DISTRICT COURT                        FILED
                      FOR THE DISTRICT OF MONTANA                             JAN 3 0 2020
                            BILLINGS DIVISION
                                                                            Clerk, U.S. District Coun
                                                                              District Of Montana
 UNITED STATES OF AMERICA,                                                          Missoula
                                                   CR 19-33-BLG-DLC
                   Plaintiff,

 vs.                                               ORDER

 SCOT DONALD PETRIE,

                 Defendant.



        Before the Court is Defendant Scot Donald Petrie's ("Petrie") Unopposed

Motion for Final Order of Forfeiture. (Doc. 48.) After reviewing the motion and

,supporting brief (Doc. 49), the Court FINDS:

        (1)    The United States commenced this action pursuant to 18 U.S.C. §

2253;

        (2)    A Preliminary Order of Forfeiture was entered on August 27, 2019

(Doc. 34);

        (3)    All known interested parties were provided an opportunity to respond

 and that publication has been effected as required by 18 U.S.C.§ 982(b)(l) and 21

 U.S.C. § 853(n)(l);

        ( 4)   It further appears there is cause to issue a forfeiture order under 18

u.s.c. § 2253;


                                            1
Accordingly, IT IS ORDERED that:

         (1)   The Motion for Final Order of Forfeiture is GRANTED.

         (2)   Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. § 853, free from the claims of any other

party:

               •   1117 Central Avenue, Billings, MT 59101; Lot 4, Block 1, of
                   Sanderson Subdivision, in the City of Billings, Yellowstone
                   County, Montana

         (3)   The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

         Dated this 30~ay of January, 2020.




                                   Dana L. Christensen, Chief Judge
                                   United States District Court




                                            2
